Remarks
Claims 1-12 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant alleges that “Gdaniec does not disclose” the changing limitation of claim 1.  Applicant goes on to provide the same discussion regarding Applicant’s understanding of Gdaniec as last time.  Applicant then alleges “Gdaniec discloses that in the normal state, all of the received database commands are performed without assessing the received database commands, and in the size-managed state, some of The number of allowed commands does not depend on only the state of database.  Instead, the number of allowed commands depend on both the state of database and the result of assessing the received database commands.  In sum, the number of allowed database commands does not occur only by the change from the normal state to the size-managed state, because in addition to the state change, it is determined by the result of assessing the received database command in the size-managed state.”  Applicant then alleges “As such, Gdaniec does not disclose” the changing limitation.  To the contrary, in the normal state, all commands are allowed, and in the size-managed state, only commands that do not increase the size of the database are allowed.  This clearly meets the limitation reading “changing a security policy for the database system in response to only the service state confirmed as changed from the first state of the development state to the second state of the actual service, wherein the actual service state allows less commands than the development state”, since less commands are allowed in the size-managed state, which is the policy there for, for example.  
No further argument is presented and Applicant simply argues the same subject matter for the other independent claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 recites the limitation "the basis of at least one of an amount of the data stored in the database managed by the database system, the log information on the database managed by the database system, and a request state of the received command for the database system”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 also has the issue that the “log information” actually stores the data, as in the first limitation.  Then the claim attempts to include both of these as separate entities in the second limitation by referencing both “the data stored in the database” and “the log information”.  However, the log information is the data.  Therefore, it is unclear just how something can occur based on both of these when they are the same.  
Claim 7 recites the limitation “the basis of the log”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec (U.S. Patent Application Publication 2016/0078063) in view of Roth (U.S. Patent 9,264,449).
Regarding Claim 1,
Gdaniec discloses an operating method of a security server for security management of a database system comprising:
Receiving a command related to a database managed in the database system from a client (Exemplary Citations: for example, Abstract, Paragraphs 14, 15, 17, 22, 23, and associated figures; database command received from client, for example);
Confirming, prior to sending the received command to the database system, a service state of the database system without assessing the received command, wherein the service state is classified into at least two states in accordance with a set condition, and different security policies are applied in respective states (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; 
Wherein the at least two states include a first state representing that the database system in in a development state and a second state representing that the database system is in an actual service state (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; development state may correspond to normal state and actual service state may correspond to size managed state, for example);
Changing a security policy for the database system in response to only the service state confirmed as changed from the first state of the development state to the second state of the actual service, wherein the actual service state allows less commands than the development state (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; changing to size managed state from normal state when the database(s) near/reach quota, for example);
Determining whether the command transmitted from the client satisfies the changed security policy (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; determining if command increases database size or not, for example); and
Transmitting, in response to the changed security policy determined as not satisfied in the determining of whether the command satisfied the 
But does not explicitly disclose that the information is a request for confirming whether to execute the command to an administrator client.  
Roth, however, discloses that the at least two states include a first state representing that the database system in in a development state and a second state representing that the database system is in an actual service state (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures; training state, initial policy state, changed policy state, more liberal access control policy during training period with more conservative policy after training period, or the like, as examples);
Changing a security policy for the database system in response to the service state confirmed as changed from the first state of the development state to the second state of the actual service, wherein the actual service state allows less commands than the service state (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures; changing from 
Determining whether the command transmitted from the client satisfies the changed security policy (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; determine if requested action is allowed or denied, for example); and
Transmitting, in response to the changed security policy determined as not satisfied in the determining of whether the command satisfied the changed security policy, a request for confirming whether to execute the command to an administrator client (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; sending a request to change the policy to the customer for approval or denial, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the privilege determination techniques of Roth into the database access system of Gdaniec in order to allow the system to go through a training phase in which the system will automatically determine what users should 
Regarding Claim 10,
Claim 10 is a server claim that is broader than method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Roth discloses processing the received command after receiving a response from the administrator client regarding the request (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; approving and allowing the action, for example).  
Regarding Claim 3,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec disclose that confirming confirms the service state with reference to a state flag indicating the service state of the database system (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures).  
Regarding Claim 4,

Wherein the confirming of the service state of the database system confirms the service state on the basis of at least one of an amount of the data stored in the database managed by the database system, the log information on the database managed by the database system, and a request state of the received command for the database system (Gdaniec: Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; Roth: Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures).  
Regarding Claim 5,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec discloses that the changing changes the security policy 
Roth discloses that the changing changes the security policy such that the command is not used by the client (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures).  
Regarding Claim 6,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec discloses that when the command requests deletion, change, or inquiry of data exceeding a reference data amount, the determining determines that the command does not satisfy the changed security policy (Exemplary Citations: for example, Abstract, Paragraphs 14, 15, 17, 22, 23, and associated figures); and
Roth discloses that when the command requests deletion, change, or inquiry of data exceeding a reference data amount, the determining determines that the command does not satisfy the changed security policy (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures).  
Regarding Claim 7,

Roth discloses monitoring a connection and an access of the client to the database system (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; monitoring requests, actions, operations, etc., for example);
Generating and storing a log of information acquired through the monitoring (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; log for client, for example);
Analyzing a behavior pattern of the client on the basis of the log (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; 
Determining whether the command transmitted from the client matches the behavior pattern of the client (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; determining if client should be allowed access and/or policy should be modified, for example).  
Regarding Claim 11,
Claim 11 is a server claim that is broader than method claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Gdaniec as modified by Roth discloses the method of claim 7, in addition, Roth discloses that the log includes at least one of connection IP information, user ID information, terminal information, application information, time information, query information, and command information (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec in view of Roth and Moyle (U.S. Patent Application Publication 2013/0097701).
Regarding Claim 9,
Gdaniec as modified by Roth does not explicitly disclose forcibly terminating the connection of the client when the command does not match the behavior pattern of the client.  
Moyle, however, discloses forcibly terminating the connection of the client when the command does not match the behavior pattern of the client (Exemplary Citations: for example, Paragraphs 42, 44, 49, 51, 67, and associated figures; terminating network connection when behavior deviates from behavior profile, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the behavioral risk assessment and response techniques of Moyle into the database access system of Gdaniec as modified by Roth in order to allow the system to properly response to risky behavior, to allow for progressively increasing the severity of countermeasures as necessary, to provide the appropriate countermeasure for each situation, and/or to increase security in the system.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec in view of Roth and Nakagawa (U.S. Patent Application Publication 2008/0109549).

Claim 12 is a method claim that corresponds to method claim 1 and is rejected for the same reasons.  
In addition, claim 12 includes the following limitation: transmitting, in response to an executable response of the command received from the administrator client, the command to a database server of the database system and in response to a non-executable response of the command received from the administrator client, deleting the command and transmitting a corresponding message to the client (Gdaniec: Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; transmitting the above-described notification, not executing command, transmitting the command to the database, etc., as examples; Roth: Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; receiving approval (executable response) or denial (non-executable response) and either allowing execution by transmitting command (as above with respect to Gdaniec) or not based thereon.  As one of ordinary skill in the art understands, commands, such as database commands, are deleted when they are no longer relevant).  
Nakagawa also discloses deleting the command in response to the command being non-executable (Exemplary Citations: for example, 
Additionally, it would have been obvious to try to delete the command since this is chosen from a finite number of identified, predictable solutions (e.g., deleting the command and not deleting the command) with a reasonable expectation of success, since commands that will not be executed need not be kept for execution.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432